Exhibit 10.2

LAND PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is entered into by and between
BEA Systems, Inc. (“Seller”) and Tishman Speyer Development Corporation
(“Buyer”) concerning the approximately 39.26 acres of land, commonly known as
2347 North First Street, San Jose, California (the “Land”), which Land is more
particularly described in the title report, attached and incorporated into this
Agreement as Exhibit A (the “Title Report”).

NOW, WHEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms: For purposes of this Agreement, the following terms shall
have the following meanings:

A. Development Agreement: The term “Development Agreement” means that certain
Development Agreement entered into as of September 13, 2004 by and between the
City of San Jose and Seller.

B. Effective Date: The term “Effective Date” means the date that the last
signatory to this Agreement executed and delivered this Agreement.

C. Escrow Closing: The term “Escrow Closing” shall mean the date upon which the
Property is conveyed to Buyer, as evidenced by the Title Company’s issuance of
the Title Policy to Buyer.

D. Intangible Property. The term “Intangible Property” means all of Seller’s
interest in and to any and all licenses, approvals, certificates, permits,
warranties, guaranties, indemnities, and claims that relate to the Real
Property.

E. Official Records: The official records of the County Recorder of Santa Clara
County, California.

F. Permitted Exceptions: The term “Permitted Exceptions” shall mean only the
following:

 

  (i) real property taxes not yet due and payable;

 

  (ii) supplemental taxes applicable to the sale of the Property to Buyer;

 

  (iii) the exceptions to title shown in Schedule B of the Title Report (other
than exceptions 3, 4, 21, and 23);



--------------------------------------------------------------------------------

  (iv) any other encumbrance of the Property claimed through Buyer or its
successors and assigns or which arise out of the Buyer’s entry onto the Property
prior to the Escrow Closing; and

 

  (v) any other exceptions to title approved in writing by Buyer.

The provisions of subparagraph notwithstanding, the term “Permitted Exceptions”
shall not include (i) any lien for payment of delinquent real property taxes or
assessments, (ii) any supplemental taxes imposed as a consequence of events
occurring prior to the Closing Date, (iii) any deed of trust, and (iv) any
property assessments (other than those identified as permitted exceptions in
Schedule B of the Title Report), mortgage, UCC financing statement, judgment or
other lien encumbering the Property (other than those claimed through Buyer).

G. Property: The term “Property” means the Real Property, the Records and Plans
and the Intangible Property.

H. Real Property: The term “Real Property” means the Land together with all
improvements located thereon, if any, and all rights, privileges, easements and
appurtenances to the Land, if any.

I. Records and Plans: The term “Records and Plans” means all of Seller’s
interest in and to the books and records identified in attached Exhibit C.

J. Required Closing Date: The term “Required Closing Date” means (i) March 29,
2007, if the Effective Date is on or before March 1, 2007, or (ii) in all other
cases the forty-first (41st) day following the Effective Date, provided, however
that if documents cannot be recorded in the Official Record on said day, then
the Required Closing Date shall be the first day thereafter that documents can
be recorded in the Official Records.

K. Title Company: The term “Title Company” shall mean First American Title
Insurance Company.

ARTICLE 2

TERMS OF PURCHASE

2.1 Agreement to Purchase and Sell: Seller hereby agrees to sell to Buyer, and
Buyer hereby agrees to purchase from Seller, the Property on the terms and
conditions set forth in this Agreement.

2.2 Purchase Price: The “Purchase Price” for the Property shall be One Hundred
Eight Million U.S. Dollars (US $108,000,000.00). The Purchase Price for the
Property shall be paid by the Buyer to Seller all in cash at Escrow Closing.

2.3 Possession of Property; As-Is Purchase: Subject to the terms and conditions
of this Agreement, (A) possession of the Property shall be delivered to Buyer at
Escrow Closing, in its then existing condition, “as-is,” without implied or
express warranty or representation and with all patent and latent defects;
(B) Buyer acknowledges that Buyer will have had the opportunity to conduct any
studies and investigations of the Property as fully as Buyer desires;

 

-2-



--------------------------------------------------------------------------------

and (C) Buyer will have had the right to observe the physical characteristics
and condition of the Property it desires. Buyer acknowledges that neither Seller
nor any of Seller’s employees, agents, or representatives has made any
representations, warranties or agreements by or on behalf of Seller not
contained in this Agreement as to any matters concerning the Property, the
present use or condition thereof, or the suitability of the Property for Buyer’s
intended use thereof. This disclaimer applies without limitation to topography,
climate, air, water rights, utilities, water, present and future zoning, soil,
subsoil, presence of toxic substances, purposes to which the Property may be
suited, drainage, access to public roads, proposed routes of roads or extensions
thereof, and environmental and land use laws and regulations to which the
Property may be subject.

ARTICLE 3

COVENANTS AND REPRESENTATIONS

3.1 Representations of Seller: Seller hereby makes the following representations
to Buyer, which are accurate as of the Effective Date and which will be accurate
on the date of any Escrow Closing:

A. Seller is a corporation, duly organized and validly existing and in good
standing under the laws of the State of Delaware and is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code.

B. This Agreement and all documents executed by Seller which are to be delivered
to Buyer at the Escrow Closing are duly authorized, executed and delivered by
the duly authorized representatives of Seller, are legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, are sufficient to convey title (if they purport to do so), and
do not violate any provision of any agreement or judicial order to which Seller
or the Property is subject.

C. Seller is the legal and equitable owner of the Property, with full right to
convey the same; and, without limiting the generality of the foregoing, Seller
has not granted any option or right of first refusal or first opportunity to any
party to acquire any interest in any of the Property and no consent of any third
party is required for the execution, delivery or consummation of the Escrow
Closing by Seller in accordance with this Agreement.

D. The documents made available by Seller for inspection by Buyer with respect
to the Property (i) constitute all written documents which are in the possession
or under the control of Seller pertaining to the Property requested by Buyer or
material to the sale of the Property to Buyer, and (ii) are either complete
originals thereof or are complete and correct copies of the originals.

E. There is no litigation, condemnation, legal proceeding, action or other
proceeding pending or, to Seller’s knowledge, threatened against Seller or the
Property before any court or administrative agency which does or will materially
affect the Property, or the use or value thereof.

F. No hazardous, toxic or other material regulated by any governmental authority
as a danger to human health or the environment has been placed on or about the
Property by Seller or any of its agents, employees or contractors in violation
of applicable laws, rules, regulations, codes or legal orders.

 

-3-



--------------------------------------------------------------------------------

G. There are no service contracts, maintenance contracts, management contracts,
construction contracts, architectural or design contracts or similar agreements
to which Seller is a party and which relate to the Real Property that will
survive the Escrow Closing and be binding upon Buyer.

H. Since February 1, 2007, Seller has not violated the Development Agreement in
any material respect.

The representation set forth in Section 3.1.H. shall survive the Escrow Closing
for a period of one year. Otherwise, the foregoing representations and
warranties shall NOT survive the Escrow Closing. For purposes of this Agreement,
whenever the phrase “to Seller’s knowledge” or words of similar import are used,
they shall be deemed to refer to the actual knowledge of Frank Jesse and such
other persons at a management or supervisory level for Seller who would, in the
ordinary course of their responsibilities as employees or agents of Seller,
receive notice from other agents or employees of Seller concerning the matters
so represented “to Seller’s knowledge” or words of similar import.

3.2 Covenants of Seller: So long as the Agreement is in full force and effect:

A. No Changes: Seller shall not do any of the following without Buyer’s prior
written consent: (i) enter into any contract relating to the maintenance,
operation, or development of the Property that will survive the Escrow Closing;
(ii) grant any easement, lease any part of the Property, or encumber the
Property; or (iii) violate, amend, or terminate the Development Agreement.

B. Notice Letter: On the Effective Date, Seller shall execute and deliver to the
City of San Jose a notice of intent to sell the Property to Buyer in form
reasonably acceptable to Buyer.

3.3 Covenant of Buyer: Buyer shall keep confidential (in the same manner as for
its other confidential information) the Seller’s records and documents
concerning the Property both before the Effective Date and at any time
thereafter, if Buyer does not acquire the Property; provided, however, that
(i) so long as this Agreement remains in effect Buyer may disclose such
information to its advisors, consultants, representatives, investors and
prospective lenders who agree to abide by the confidentiality provisions of this
Agreement, (ii) Buyer and its advisors, consultants, representatives, investors
and prospective lenders may disclose such information as may be required by law
or court order, and (iii) if Buyer acquires the Property, Buyer shall be free to
thereafter use such information and to disclose it to other parties. In the
event that this Agreement terminates for any reason prior to the Escrow Closing,
Buyer shall, within ten (10) business days following a request by Seller,
deliver to Seller all documentation, studies, investigations and reports
prepared for Buyer by third parties which relate to the condition or legal
compliance (or non-compliance) of the Property, provided that in no event shall
Buyer be required to provide internal analyses, any proprietary information or
any materials which are subject to the attorney-client privilege. Such items
shall be delivered without representation or recourse of any kind.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 4

DEPOSITS AND CONDITIONS

4.1 Deposits & Termination: On or before 5:00 P.M. Pacific Time on the first day
following the Effective Date that national banks are open for business in Santa
Clara, County, California, (“Deposit Date”), Buyer shall deposit with Escrow
Holder the cash sum of Fifteen Million Dollars ($15,000,000) (the “Deposit”).
Subject to the terms of this Agreement, the Deposit shall be non-refundable
(except as herein expressly provided to the contrary) and shall be held by
Escrow Holder in an interest bearing account, with interest accruing to the
benefit of Buyer prior to Escrow Closing and to the benefit of Seller after
Escrow Closing. The Deposit (plus all interest earned thereon) shall be paid to
Seller at the Escrow Closing and applied as a payment on account of the Purchase
Price. Time is of the essence and, if the Deposit is not delivered to Escrow
Holder by the Deposit Date, the Buyer shall be conclusively presumed to have
terminated this Agreement, neither party shall have any further rights or
obligations under this Agreement, and Seller shall be free to sell the Property
to any other person on such terms and conditions as Seller shall elect.

4.2 Conditions to Close:

A. Conditions to Buyer’s Obligations. Buyer’s obligation to close escrow in
accordance with this Agreement shall also be conditioned upon the satisfaction
of each of the following conditions (the “Other Conditions”):

 

  1. The delivery by Seller of the documents described in Section 5.3; and

 

  2. The willingness of the Title Company to issue the Title Policy to Buyer
concurrently with the Escrow Closing;

 

  3. The accuracy in all material respects of the representations and warranties
of Seller set forth in Section 3.1 of this Agreement; and

 

  4. The performance in all material respects of Seller’s other obligations
under this Agreement.

B. Buyer’s Rights Upon Failure of Condition. If any of the Other Conditions to
the Buyer’s obligation to close escrow is not satisfied on the Required Closing
Date (and for so long as the condition remains not satisfied) or if Seller
otherwise defaults upon its obligations under this Agreement, Buyer may elect to
any or all of the following:

 

  1. to waive the condition in writing and close escrow (with a credit against
the Purchase Price for the cost of fulfilling the condition);

 

  2. to terminate this Agreement and recover its Deposit (with interest), if
Seller fails to fulfill the condition within five (5) days following delivery to
Seller of Buyer’s notice of an intent to terminate pursuant to this provision;
and

 

-5-



--------------------------------------------------------------------------------

  3. if the failed condition is a default or breach by Seller of its obligation
to sell the Property to Buyer in accordance with this Agreement, to bring an
action for specific performance of Seller’s obligation to sell the Property to
Buyer.

Buyer waives all other rights and remedies against Seller in connection with
this Agreement.

4.3 Liquidated Damages: Buyer recognizes that the Property will be removed from
the market during the existence of this Agreement. Buyer acknowledges that in
the event Buyer fails to perform its obligation to purchase the Property in
accordance with this Agreement following satisfaction of the conditions to
Buyer’s obligations to purchase the Property set forth in this article, Seller
should be entitled to compensation for the detriment resulting from the removal
of the Property from the market, and that the calculation of such damage would
be extremely difficult and impracticable. Therefore, the parties agree to
liquidate damages as follows:

IN THE EVENT BUYER FAILS TO PERFORM ITS OBLIGATION TO PURCHASE THE PROPERTY IN
ACCORDANCE WITH THIS AGREEMENT UPON SATISFACTION OF THE CONDITIONS TO BUYER’S
OBLIGATION TO PURCHASE THE PROPERTY, THEN, AS ITS SOLE AND EXCLUSIVE REMEDY FOR
SUCH FAILURE BY BUYER, SELLER SHALL BE ENTITLED TO RETAIN THE DEPOSIT, TOGETHER
WITH ALL ACCRUED INTEREST THEREON, AS LIQUIDATED DAMAGES. BOTH PARTIES
ACKNOWLEDGE AND AGREE THAT SAID AMOUNT IS PRESENTLY A REASONABLE SUM CONSIDERING
ALL OF THE CIRCUMSTANCES EXISTING ON THE EFFECTIVE DATE, INCLUDING THE
RELATIONSHIP OF THE SUM TO THE RANGE OF HARM TO SELLER THAT REASONABLY COULD BE
ANTICIPATED FROM SUCH BUYER DEFAULT, AND THE ANTICIPATION THAT PROOF OF ACTUAL
DAMAGES WOULD BE COSTLY OR INCONVENIENT.

By executing this provision as indicated below, each party specifically confirms
the accuracy of the statements made above and the fact that each party was
represented by counsel who explained the consequences of this liquidated damages
provision at the time this agreement was made.

 

BUYER’S INITIALS                             

  

SELLER’S INITIALS                             

 

-6-



--------------------------------------------------------------------------------

ARTICLE 5

ESCROW

5.1 Escrow Closing: The transaction contemplated by this Agreement shall be
consummated through an escrow opened with Title Company or another escrow holder
mutually acceptable to Buyer and Seller. Seller and Buyer each agree to deposit
into such escrow, prior to the Required Closing Date, all funds and documents
necessary to consummate the transaction described by this Agreement in
accordance with the terms and conditions of this Agreement. The parties agree
that time is of the essence and Escrow Closing must occur on or before the
Required Closing Date.

5.2 Transfer of Title: At Escrow Closing, (i) Seller shall convey to Buyer, by
standard California grant deed (the “Grant Deed”), fee simple title to the
Property, free from the effects of all liens, encumbrances, and exceptions to
title, other than the Permitted Exceptions, (ii) Buyer shall receive an ALTA
Owner’s Policy of Title Insurance (Form 1970) naming Buyer as the insured
thereunder in the amount of the Purchase Price, and showing fee title to the
Property vested in Buyer, subject only to the Permitted Exceptions and the other
preprinted exceptions to coverage in the policy jacket (the “Title Policy”), and
(iii) the Purchase Price, as adjusted on account of Seller’s share (as described
in Sections 5.4 and 5.5) of prorations and closing costs, shall be disbursed to
Seller by the Title Company. The Escrow Closing shall be deemed to have occurred
when the Grant Deed has been delivered and the Title Policy has been issued, the
Grant Deed has been delivered to the Escrow Holder for recording, and the
Purchase Price, as so adjusted on account of Seller’s share of prorations and
closing costs, has been disbursed to Seller (even if the Grant Deed has not yet
been recorded in the Official Records).

5.3 Delivery of Documents:

A. By Seller: On the Required Closing Date, Seller shall deliver to Buyer,
through the escrow, the following documents:

 

  1. The Grant Deed, duly executed and acknowledged by Seller for recording in
the Official Records;

 

  2. A Statement of Documentary Transfer Tax Due and Request that Amount of Tax
not be Made a Part of the Permanent Record in the Official Records;

 

  3. A General Assignment in the form of Exhibit B-1, attached hereto and
incorporated herein, duly executed by Seller;

 

  4. An Assignment and Assumption Agreement with respect to the Development
Agreement in the form attached hereto as Exhibit B-2, duly executed by Seller;

 

  5. Such affidavits as Buyer and Title Company shall reasonably require to
determine that no tax withholding is required with respect to the Purchase
Price; and

 

  6. Such other documents as may be required to close escrow in accordance with
this Agreement.

 

-7-



--------------------------------------------------------------------------------

B. By Buyer: On the Required Closing Date, Buyer shall deliver to Seller,
through the escrow, the following documents:

 

  1. A preliminary change of ownership statement in the form required by the
Recorder of Santa Clara County, duly executed by Buyer, provided, however, that
if allowed by the Recorder without interference with the Escrow Closing, Buyer
may elect to pay a fee for failure to provide such statement;

 

  2. A General Assignment in the form of Exhibit B-1, attached hereto and
incorporated herein, duly executed by Buyer;

 

  3. An Assignment and Assumption Agreement with respect to the Development
Agreement in the form attached hereto as Exhibit B-2, duly executed by Buyer;
and

 

  4. Such other documents as may be required to close escrow in accordance with
this Agreement.

5.4 Prorations: At Escrow Closing:

A. All real property taxes shall be prorated to the date of Escrow Closing.

B. The interest on any assessments secured by the Property shall be prorated to
the date of Escrow Closing.

C. The principal balance of any assessments secured by the Property that are
Permitted Exceptions shall be assumed by Buyer, without credit to Purchase
Price, at Escrow Closing.

D. The principal balance of any assessments secured by the Property that are not
Permitted Exceptions shall be paid by Seller on or before Escrow Closing.

E. All tax liens against Seller encumbering the Property (including the tax lien
shown as Exception 21 in the Title Report) shall be paid by Seller on or before
Escrow Closing.

F. If accurate information is not available for any required prorations at the
Escrow Closing, the Title Company shall reasonably prorate such items, based on
the information that is available. When accurate and complete information
becomes available, Buyer shall pay to Seller, or Seller shall pay to Buyer, as
the case may require, such sums as may be necessary to correct any inaccuracy in
the prorations made at the Escrow Closing within ten (10) business days
following delivery of a written demand for payment, provided however that no
such claim may be made more than one year after the Escrow Closing.

5.5 Closing Charges: The premium cost of the Title Policy shall be paid as
follows: That portion of the premium cost equivalent to the premium for a 2006
CLTA Policy with survey exception and without any endorsements shall be paid by
Seller and the remainder of the premium cost for a Title Policy obtained by
Buyer shall be paid by Buyer. County property conveyance taxes shall be paid by
Seller, and City property conveyance and documentary transfer taxes shall be
split equally between Buyer and Seller. Buyer shall pay escrow fees, recording
fees and closing costs for any financing of the Purchase Price. All other escrow
fees, recording fees, and customary closing costs shall be shared equally by the
Buyer and Seller.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL PROVISIONS

6.1 Risk of Loss. Seller shall bear all risk of loss of the Property, by
casualty, condemnation or otherwise, prior to the Escrow Closing. If, prior to
the Escrow Closing, all or any portion of the Real Property is taken by eminent
domain (or is the subject of a pending taking which has not yet been
consummated) or is the subject of a casualty, then (i) Seller shall notify Buyer
in writing of such fact promptly after obtaining knowledge thereof but in any
event at least 1 business day prior to the Required Closing Date, (ii) if the
event is a casualty that is reasonably expected to cost more than $250,000 in
excess of the insurance proceeds that will be available to Buyer for the
restoration or if the event is an eminent domain proceeding, Buyer may elect to
terminate this Agreement by giving written notice to Seller on or before to the
Required Closing Date. The failure by Buyer to so elect in writing to terminate
this Agreement prior to the Required Closing Date shall be deemed an election
not to terminate this Agreement. If Buyer elects or is deemed to have elected
not to terminate this Agreement, then no adjustment shall be made to the
Purchase Price for any damage or condemnation prior to the Escrow Closing, but
at the Escrow Closing, Seller shall assign to Buyer all of its right title and
interest (a) in the proceeds of any casualty insurance policy for damage to the
Property prior to the Escrow Closing, and (b) in any condemnation proceeds with
respect to the Property. If Buyer is permitted to terminate pursuant to this
Section and timely elects to terminate this Agreement, then the Deposit shall be
returned to Buyer and the parties shall have no further obligations under this
Agreement except for those obligations which expressly survive any termination
of this Agreement.

6.2 Brokerage Commissions: Each party hereto represents to the other that it has
not incurred, directly or indirectly, any liability on behalf of the other party
for the payment of any real estate brokerage commissions, finder’s fees or other
compensation to any agents, brokers, salesmen, or finders by reason of the
consummation of the transaction contemplated by this Agreement, other than
Cornish & Carey Commercial Real Estate (the “Broker”). Seller shall pay any
commission or other consideration owing to Broker pursuant to a separate
agreement between Seller and Broker and Buyer shall have no any liability to
Broker for any commission or other payment in connection with this Agreement or
the Property. Each party hereto shall indemnify, defend, and hold the other
harmless from and against any claim, liability, or expense for any brokerage
commissions, finder’s fees or other compensation claimed to be due and owing to
any person, other than Broker, by reason of its activities in entering or
consummating the transaction contemplated by this Agreement.

6.3 Attorneys’ Fees: Should any litigation be commenced between the parties
hereto concerning the Property, this Agreement, or the rights and duties of
either Seller or Buyer in relation thereto, whether it be an action for damages,
equitable or declaratory relief, the prevailing party (or parties) in such
litigation shall be entitled, in addition to all other relief as may be granted
by Court, reasonable sums as and for attorneys’ fees in the discretion of the
Court.

 

-9-



--------------------------------------------------------------------------------

6.4 Notices: Any communication, notice or demand of any kind whatsoever which
either party may be required or may desire to give to or serve upon the other
shall be in writing and delivered by personal service, by an express delivery
(such as Federal Express) or courier service that provides receipted delivery
service, delivery charges prepaid, by electronic email communication (and, if
the communication, notice or demand seeks to a declare a default under or
terminate this Agreement, confirmed in writing sent by a written communication
by one of the other permitted methods, addressed to the recipient in accordance
with the notice information beneath its signature to this Agreement. Any party
may change its address for notice by written notice given to the other in the
manner provided in this Section 6.4. Any such communication, notice or demand
shall be deemed to have been duly given or served (i) on the date personally
served, if by personal service, or (ii) on the date of confirmed delivery, if by
express delivery or courier service, or electronic email communication provided,
however, that any communication, notice or demand received by courier delivery
or electronic communication that is received after 5:00 p.m. (local time for the
addressee) shall be deemed to have been received on the next business day.

6.5 Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their successors and assigns.

6.6 Mutual Cooperation: Each party hereto agrees to execute and deliver such
other and further instruments and documents as may reasonably be requested by
the other to carry out this Agreement. Each party hereto covenants to exercise
good faith in fulfilling its obligations under this Agreement.

6.7 Authority and Execution: Each person executing this agreement on behalf of a
party represents and warrants, on behalf of the entity it represents, that
(i) such person is duly and validly authorized to do so on behalf of the entity
it purports to so bind, and (ii) if such entity is a partnership, corporation or
trustee, that such partnership, corporation or trust, such entity has full right
and authority to enter into this Agreement and perform all of its obligations
hereunder.

6.8 Entire Agreement; Modification; Interpretation: This Agreement and the
attachments hereto constitute the entire agreement between the parties and shall
supersede all other agreements respecting the subject matter of this Agreement.
This Agreement shall not be modified by either party by oral-representation or
agreement made before or after the execution of this Agreement. All
modifications to this Agreement must be in writing signed by both Seller and
Buyer. The headings contained in this Agreement are for the purpose of reference
only and shall not limit or define the meaning thereof. This Agreement shall be
interpreted in accordance with the laws of the State of California and, in the
event that any provision of this Agreement is adjudged to be, for any reason,
unenforceable or invalid, it is the specific intent of the parties that the
remainder hereof shall subsist and be and remain in full force and effect. Each
party has engaged legal counsel and understands all terms of this Agreement. Any
rule of construction that would interpret this Agreement, for or against any
party, shall have no effect.

6.9 Time: Time is of the essence for the performance of each and every covenant
and for the satisfaction of each and every condition contained in this
Agreement.

 

-10-



--------------------------------------------------------------------------------

6.10 No Other Negotiations. Seller, for itself and its successors and assigns,
agrees that it will not solicit or accept any offer from, enter into any
negotiations with, or supply any information to, any prospective purchaser,
ground lessor, lender, or tenant of the Property, unless and until this
Agreement terminates in accordance with its terms.

6.11 Buyer’s Liability. No present or future partner, member, director, officer,
shareholder, employee, advisor, affiliate or agent of or in Buyer or any
affiliate of Buyer, including Tishman Speyer Properties, L.P. (“Buyer Parties”),
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or in
connection with the provisions of this Agreement, or any amendment or amendments
to any of the foregoing made at any time or times, heretofore or hereafter, and
Seller and its successors and assigns and, without limitation, all other persons
and entities, shall look solely to Buyer and Buyer’s assets, respectively, for
the payment of any claim or for any performance, and Seller hereby waives any
and all such personal liability of such Buyer Parties. For purposes of this
Section 6.11, no negative capital account or any contribution or payment
obligation of any partner or member in Buyer shall constitute an asset of Buyer.
The limitations of liability contained in this Section 6.11 shall survive the
Closing or any earlier termination of this Agreement. The foregoing shall in no
event relieve the Broker from its obligations to Buyer or Seller nor modify in
any manner the Seller’s rights under Section 4.3 of this Agreement.

<Signatures on Next Page>

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

BUYER:    SELLER: Tishman Speyer Development Corporation, a
Delaware corporation   

BEA Systems, Inc.,

a Delaware corporation

By: __________________________________    By: __________________________________
Name: ________________________________    Name: ________________________________
Its: __________________________________    Its:
___________________________________ By: __________________________________   
By: __________________________________ Name: ________________________________   
Name: ________________________________ Its: __________________________________
   Its: ___________________________________ Date Executed and Delivered:    Date
Executed and Delivered: ________________________, 2007   
________________________, 2007

Address for Notices:

Tishman Speyer Development Corporation

One Bush Street, Suite 450

San Francisco, California 94104

Attention: Jason Chadorchi

E-mail: jchadorc@tishmanspeyer.com

  

Address for Notices:

BEA Systems, Inc.,

2315 North First Street

San Jose, California 95131

Attention: Bill Klein

E-mail: billk@bea.com

With copies to:

Tishman Speyer

45 Rockefeller Plaza

New York, New York 10111

Attention: Chief Legal Officer

E-Mail: mbenner@tishmanspeyer.com and

kgarrett@tishmanspeyer.com

  

With copies to:

BEA Systems, Inc.,

2315 North First Street

San Jose, California 95131

Attention: Bob Donohue, Esq.

E-mail: bdonohue@bea.com

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California 90071

Attention: Edward C. Hagerott, Jr.

Email: edward.hagerott@mto.com

  

Wilson Sonsini Goodrich & Rosati, PC

650 Page Mill Road

Palo Alto, California 94304

Attn: Real Estate Department (DSS)

E-mail: debrasummers@wsgr.com

 

-12-